Exhibit Church & Dwight Co., Inc. News Release Contact: Matthew T. Farrell Chief Financial Officer 609-683-5900 CHURCH & DWIGHT REPORTS THIRD QUARTER EARNINGS OF $0.69 PER SHARE Q3 EPS $0.73 Excluding Plant Restructuring Charge Affirms Full Year 2uidance of $2.83 to $2.85 PRINCETON, NJ, November 4, 2008 – Church & Dwight Co., Inc. (NYSE:CHD) today reported net income for the quarter ended September 26, 2008 of $49.0 million or $0.69 per share, compared to last year’s reported net income of$51.7 million or $0.75 per share.This year’s third quarter earnings were $0.73 per share, excluding the previously announced restructuring charges of $0.04 per share related to a plant closing in 2009.This year’s third quarter earnings also reflect the divestiture of a subsidiary in Spain which resulted in a $3.5 million pretax loss included in selling, general and administrative expenses, offset by a $4.0 million tax benefit related to the divestiture.Last year’s third quarter earnings of $0.75 per share included a gain on the sale of property ($0.04 per share) and a tax benefit related to the reduction of tax liabilities ($0.02 per share). Third Quarter Review Net sales for the quarter increased 8.7% to $630.7 million.Organic net sales increased by approximately 4% for the quarter, which excludes the impact of foreign exchange and the impact of acquisitions and divestitures. James R.
